[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                ________________________                 FILED
                                                                U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                       No. 10-11235                   APRIL 7, 2011
                                   Non-Argument Calendar               JOHN LEY
                                 ________________________               CLERK

                         D.C. Docket No. 5:06-cr-00089-CAR-CWH-1

UNITED STATES OF AMERICA,

lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                           versus

KENYON GRESHAM,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                              for the Middle District of Georgia
                                ________________________

                                        (April 7, 2011)

Before CARNES, PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

         Kenyon Gresham appeals the district court’s imposition of a 36-month

sentence, which was the statutory maximum and above the applicable guidelines
range, following its revocation of supervised release. Gresham contends that his

36-month sentence was unreasonable because the district court either ignored or

misapplied the 18 U.S.C. § 3553(a) factors that must be considered under 18

U.S.C. § 3583(e).1

       We review the reasonableness of a defendant’s sentence only for an abuse

of discretion. United States v. Irey, 612 F.3d 1160, 1188 (11th Cir. 2010). The

party challenging the sentence bears the burden of establishing that the sentence

was unreasonable. Id. at 1191 n.16. When imposing a sentence for a revocation

of supervised release, the district court must consider (1) the nature and

circumstances of the offense and the history and characteristics of the defendant;

(2) the need for the sentence to deter criminal conduct, protect the public from

future criminal conduct, and provide the defendant with needed educational or

vocational training or medical care; (3) the applicable guideline range; (4) the

pertinent policy statements of the United States Sentencing Commission; (5) the

need to avoid unwarranted sentencing disparities; and (6) the need to provide

restitution to any victims of the defendant’s offense. See 18 U.S.C. § 3583(e).




       1
         Gresham also contends that his 57-month sentence for his separate offense of conspiracy
to possess with intent to distribute was unreasonable. But that contention is outside the scope of
this appeal because we dismissed his appeal of that sentence due to a valid appeal waiver.

                                                2
      We engage in a two-step process when reviewing a sentence for

reasonableness. United States v. Shaw, 560 F.3d 1230, 1237 (11th Cir. 2009).

First we ensure that the district court properly calculated the guidelines range,

treated the guidelines as advisory, considered the § 3553(a) factors, did not select

a sentence based on clearly erroneous facts, and adequately explained the chosen

sentence—including an explanation for any deviation from the guidelines range.

Id. When the district court “listen[s] to the evidence and arguments and [is] aware

of the various factors [a] defendant put forward for a lesser sentence” while stating

that it has considered the § 3553(a) factors, it does not procedurally err by failing

to give a detailed explanation of the sentence. See Irey, 612 F.3d at 1194–95. If

we are satisfied that the proper procedure has been followed, we evaluate the

substantive reasonableness of the sentence imposed and do so by considering “the

totality of the facts and circumstances.” Id. at 1189.

      In this case the district court properly calculated Gresham’s guidelines range

of 12 to 18 months because Gresham committed a Grade A violation of supervised

release with a criminal history category of I. See U.S.S.G. §§ 7B1.1(a)(1)(A)(ii),

7B1.4. The court treated the guidelines range as advisory because it varied from

that range and instead imposed a sentence at the statutory maximum. The court

also adequately explained its consideration of the § 3553(a) factors and Gresham’s

                                          3
circumstances in sentencing him because it heard and considered Gresham’s

arguments in mitigation and his allocution; it stated that the sentence “complied

with the factors that are to be considered as set forth at [§] 3553(a)” and

adequately addressed the totality of the circumstances; and it stated that it had

varied from the guidelines range in part because of Gresham’s continued

involvement in the drug trade. Accordingly, Gresham has not shown that his

sentence was procedurally unreasonable. And while his sentence was above the

guidelines range and at the statutory maximum, the district court did not abuse its

discretion by selecting that sentence under the facts and circumstances because

Gresham, while on supervised release, continued to participate in the drug trade

despite his recent completion of a lengthy sentence for another felony drug

trafficking conviction.

      AFFIRMED.




                                          4